Memorandum: Because the distance between Watertown and Buffalo is sufficient to frustrate petitioner’s frequent and regular contact with the children, respondent was properly required to demonstrate that exceptional circumstances warranted her relocation (see, Stec v Levindofske, 153 AD2d 310, 312, lv denied 75 NY2d 711; cf., Matter of Giovannone v Giovannone, 206 AD2d 869, lv denied 84 NY2d 805). The record supports Family Court’s determination that respondent failed to meet that burden. The contention that the court erred in failing to interview the children in camera is not preserved for our review (see, Matter of Newton v Newton, 210 AD2d 337). The visitation schedule fashioned by the court has a sound and substantial evidentiary basis and will not be disturbed (see, Corsell v Corsell, 101 AD2d 766, 767). (Appeal from Order of Jefferson County Family Court, Schwerzmann, J. — Custody.) Present — Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.